Citation Nr: 1745587	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-34 078A		DATE
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened.

Service connection PTSD with depression is granted.


FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection for PTSD on the basis that the Veteran did not have a confirmed diagnosis and the record did not contain sufficient information to corroborate a stressor.

2.  The Veteran was notified of this decision and did not appeal within one year so the decision became final. 

3.  The evidence associated with the claims file subsequent to the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  The Veteran has a diagnosis of PTSD under the DSM-IV criteria.

5.  The record contains competent, credible evidence in the form of a rating decision from August 1993 that references a service treatment record that documents the Veteran fell from a pole in April 1989.

6.  The record contains statements from the Veteran's treating VA mental health professionals that state the Veteran's PTSD is the result of the Veteran's fall from a pole while in the military.

7.  The Veteran's psychiatrist provided a statement that lists depression as a symptom of PTSD.


CONCLUSIONS OF LAW

1.  The May 2007 RO decision denying service connection PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1103 (2016).

2.  The criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b), 7104(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1988 to October 1992.  She served in the Army.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of the hearing is of record.

The Veteran's military personnel file appears to be associated with the record in August 2014 however a PIES request was initiated for the Veteran's personnel file in December 2006.  The response to the PIES request shows the action was completed in January 2007 and the record contains personnel documents with a date stamped receipt date of January 2007.  In its May 2007 rating decision the RO listed the Veteran's service medical records among the evidence that was considered.  So, the Board will consider whether new and material evidence is required to reopen the Veteran's claim instead of considering the evidence under 3.156(c).

1.  New and Material Evidence

Prior unappealed RO decisions are final.  38 U.S.C.A. §§ 7105(b); 38 C.F.R. §§ 3.1600(d), 20.302(a), 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was previously considered and denied in a May 2007 rating decision.  The Veteran was notified of the decision in a letter sent at the beginning of June 2007.  The Veteran did not perfect an appeal within one year of the decision so it became final.  

The evidence of record at the time of the May 2007 rating decision consisted of the Veteran's STRs (service treatment records), the Veteran's DD-214, VA treatment records, notice letters, a formal finding of lack of information to corroborate a stressor, and a statement from the Veteran.  The rating decision denied PTSD due to lack of a diagnosis and insufficient evidence of a stressor.  The Veteran filed claims again for service connection for PTSD in August 2009 and February 2010.  Since the May 2007 rating decision, additional evidence was submitted, including a statement from her treating VA psychiatrist and psychotherapist, VA treatment records, Veteran's stressor statement, VA examination, a statement from the Veteran's psychiatrist, and hearing testimony.  This evidence is neither cumulative nor redundant of the previous evidence.  The Veteran's stressor statement provides the details relevant to show an in-service stressor, which is an element required to substantiate the Veteran's claim.  Furthermore, the Veteran's psychiatrist provided a statement in December 2013 connecting the Veteran's PTSD to the training injury.  This statement establishes a nexus between the Veteran's PTSD and service which is the final element required in a claim of service connection for post-traumatic stress disorder.  The Board finds that new and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.

2.  Service Connection

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125 (a).

The Board notes that the current VA regulations concerning mental health disorder refer to the newer version of this Manual (DSM-V).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the [AOJ] on or after the effective date of this interim final rule. The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the [Board] or are pending before the [Court], or the United States Court of Appeals for the Federal Circuit. 

See 79 Fed. Reg. 45,093, 45,094.  Accordingly, as this appeal was initially certified to the Board in June 2014, in this appeal the DSM-IV, rather than DSM-V is applicable.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; and (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(4).  For stressors unrelated to the above, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for PTSD

The Veteran contends she experiences symptoms such as panic attacks, nightmares, irritability, and sleep disturbance as a result of a fall from a pole she experienced during a military training exercise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence shows the Veteran's diagnosis of post-traumatic stress disorder is the result of his military service and the claim for service connection is granted.  See 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has a current diagnosis of PTSD.  The Veteran underwent a VA examination in June 2010 that confirmed a diagnosis of PTSD under the DSM-IV.  VA treatment records show the Veteran was diagnosed with chronic PTSD as early as December 2008.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that "a clear ... PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria ....").  The Veteran's psychiatrist submitted a statement in December 2013 restating that the Veteran has PTSD.  

The next question, therefore, is whether there is an in-service stressor and competent, credible evidence to corroborate the occurrence of the stressor.  

The Board finds the record contains competent, credible evidence in the form of a rating decision that references an injury in the Veteran's STRs to corroborate the occurrence of the fall during a training exercise.

The Veteran has maintained that her PTSD symptoms are the result of fall from a pole during Advanced Individual Training (AIT).  The Veteran submitted a stressor statement in February 2010 to elaborate on the event.  The Veteran climbed up a telephone pole during training and lost her footing on the way down.  She fell all the way to the ground.  She stated the fall knocked the wind out of her.  The Veteran stated she watched others fall at the same time, including an individual that broke her back.  The Veteran reported that she did not receive medical attention right away.  The Veteran stated that the drill sergeant yelled at her and told her to continue with training.  The Veteran sustained physical injuries that were eventually treated in service. 

In regards to corroborating evidence, the record currently contains little information concerning the stressor event because the Veteran's claims file was lost in April 1997 and had to be rebuilt.  The Veteran's military occupational specialty as a wire systems installer is confirmed by her DD-214 and her personnel records confirm she participated in AIT training in Fort Gordon, Georgia.  The record does not contain a complete set of the Veteran's STRs.  An October 2013 VA memorandum explained that the STRs were not complete even after the Veteran's file was rebuilt.  In cases where the Veteran's service treatment records are, through no fault of her own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  In June 2010 a line of duty request was made to gather information on an injury from a fall.  However, this request asked for information pertaining to a fall or back injury in November 1994 which was outside of the Veteran's period of active service.  

Despite the lack of information in the Veteran's service records, there is competent, credible information related to the Veteran's other service connected disabilities that corroborates the occurrence of this stressor.  In August 1993, the Veteran was granted service connection for a low back injury, left leg injury, and migraines.  The explanation for the grant of service connection stated, "service medical records show the Veteran fell from a pole on April 20, 1989."  The rating decision cited subsequent treatment for these injuries found in the Veteran's STRs from October 1990, November 1990, November 1991, and August 1992.  The rating decision indicates that the Veteran's separation examination showed continued treatment for her back injury.  The Veteran was in physical therapy through the time of separation.  The information from this rating decision corroborates the occurrence of the fall and indicates there was evidence of the fall in the Veteran's STRs before the records were lost.  This information is also consistent with the Veteran's statements that she remained on profile through service and continued to have medical problems from this incident.  (See July 1997 hearing testimony).  The information in this rating decision refers to medical evidence that was created at the time of injury and to disregard this information would be unfair to the Veteran.  

The Veteran's post-service medical records contain references to injuries sustained from a fall while in the military as well.  The Veteran received treatment from a VA hospital in Atlanta within a few years after her discharge from service.  The Veteran was seen for the injuries to her left lower extremity, migraines, and back.  A November 1994 orthopedic consultation sheet notes the fall from a telephone pole in 1988.  A January 1995 VA hospital record references the Veteran's, "fall from telephone pole...30-35'."  Although this represents after the fact medical evidence that cannot be used on its own to establish a stressor event occurred, this evidence is consistent with the rating decision and the Veteran's statements.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence corroborates the occurrence of the fall in service.

The final element in a claim for PTSD is there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board finds there are multiple statements that establish a link between the Veteran's PTSD symptoms and the fall during AIT training.  

VA treatment records note a connection between the Veteran's PTSD symptoms and the fall even prior to her official PTSD diagnosis.  As early as 1995, the Veteran's treatment records show that she suffered from depression after the injury.  A January 1995 treatment record states that the Veteran reported multiple suicide attempts between 1989 and 1992.  

Concerning actual nexus statements, In November 2009 the Veteran's psychotherapist and psychiatrist submitted a statement in support of the Veteran's claim.  The statement indicated the Veteran was diagnosed with chronic, severe PTSD that stemmed from a severe fall in the military.  The Veteran's VA treating psychiatrist, Dr. J.W., submitted another statement in December 2013.  In this statement Dr. J.W., restated that the Veteran had PTSD as a result of falling from a telephone pole.  In addition to this statement, the Veteran's treating VA treatment notes connect her PTSD symptoms to the fall.  A December 2006 psychiatry general progress note states the Veteran only sleeps for approximately three hours due to continued flashbacks and nightmares of the fall.  A November 2009 mental health note shows the Veteran's nightmares about falling continued for years.  The Veteran underwent a VA examination for PTSD in June 2010.  The VA examiner confirmed that the Veteran had PTSD and that the symptoms were the result of the fall during military training.  The VA examiner determined the Veteran was a reliable historian and that it was at least as likely as not that the Veteran's PTSD was related to the fall from a pole.  The examiner went through each section of the criteria for PTSD and explained how the Veteran met it.  The VA examiner explained that the Veteran was exposed to a traumatic event that met Criteria A, for criteria B the Veteran had recurrent recollection and dreams of the event, for criteria C the Veteran had avoidance symptoms in relation to her trauma, for Criteria D the Veteran had persistent arousal symptoms in the form of difficulty with sleep, concentrating, and outbursts of anger.  

Service Connection for Depression

Psychiatric disorders other than PTSD must be analyzed under a theory of direct service connection.  To establish service connection on a direct theory requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's mental health treatment records reference a diagnosis of major depressive disorder (MDD) or depression.  VA treatment records indicate this diagnosis was made by a clinical social worker, M.B.  The Veteran was referred to this social worker for cognitive behavioral therapy with this social worker and Acceptance and Commitment Therapy (ACT) for depression.  The medical evidence establishes the Veteran has a current diagnosis of depression.
The medical evidence indicates that the in-service event for the Veteran's depression is the fall during the military exercise.  The Board has established that there is competent, credible evidence this event occurred in the discussion of PTSD.

The next element required in order to establish direct service connection for major depressive disorder in this case is a nexus between the Veteran's depression and military service.  Although the Veteran's mental health notes suggest multiple reasons for the Veteran's depression, there is evidence the Veteran's depression was linked to the fall in the military service.  

VA treatment records from late 1994 to early 1995 note that the Veteran received medication for depression.  The treatment notes from this period state that the Veteran believed her depression was connected to her chronic pain.  The Veteran is competent to report the onset of her symptoms but not the etiology of a mental health disorder.  The diagnosis and etiology of a mental health disorder is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the physicians that evaluated the Veteran did not provide an actual opinion on the reason for her depression, the fact that the Veteran was treated within a couple years of service suggests her depression was related to her military service.

In the December 2013 statement the Veteran's psychiatrist submitted in support of her PTSD claim depression was listed as one of the Veteran's symptoms of PTSD.  Dr. J.W. included that the Veteran was taking amitriptyline for depression, insomnia, nerve pain, and headaches.  The Veteran's depression will be considered part of the PTSD diagnosis and will be granted in connection with PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States



Department of Veterans Affairs


